Citation Nr: 1528247	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-30 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1949 to July 1953 and was in the Marine Reserves from 1953 to 1976.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in January 2010 granting service connection for posttraumatic stress disorder (PTSD).  Since that grant constitutes a full grant of the benefits sought on appeal, that claim is no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a combined disability rating of 100 percent with one disability rated as 100 percent disabling.  

2.  The Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for the grant of TDIU have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2014).   The record indicates that the Veteran has not been gainfully employed since August 1985, when he had to retire early from his job due to his hearing loss and PTSD symptoms. VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

Under the applicable regulations, TDIU may be granted when it is established that the service-connected disabilities are so severe that they prevent securing or following substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

Service connection is in effect for a hearing loss disability, rated 100 percent; PTSD, rated at 30 percent; and tinnitus, rated at 10 percent.  The combined service-connected rating for compensation is 100 percent.  The criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16(a) have therefore been met.

The remaining question is whether the Veteran's service-connected disabilities render the Veteran unemployable.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran has reported that the last date he worked full-time was August 30, 1985, and that this was the same date he became too disabled to work due to his service-connected disabilities.  The Veteran's long-time employer, Southern Pacific Railroad, submitted information showing the Veteran last worked there in 1985.

The medical professionals who have examined the Veteran, to include a September 2009 private audiologist and a July 2010 VA physician, agree that his service-connected disabilities, and especially hearing loss, impair him physically and occupationally and make it "unsafe to communicate in his former work environment" (see September 2009 private opinion).   The Veteran highest level of education was high school.  There is no indication in the record that the Veteran has the training, education, or experience that would render him able to maintain employment not requiring using his hearing, such as sedentary office employment, or that he would be able to complete training leading to such employment.  
The Board finds that the evidence is at least in equipoise with respect to whether the Veteran is able to secure or follow substantially gainful employment.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.340 (2014).  Indeed, coupled with the Veteran's education, work experience, and employment history, which are all shown to be limited, his various service-connected disabilities and their symptoms are shown to cause significant distress or impairment in the physical and occupational areas.  Thus, resolving all doubt in his favor, the criteria for the award of a TDIU have been met.  


ORDER

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability is granted, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


